Beasley, Presiding Judge,
concurring specially.
I concur because plaintiffs sought to hold the defendants jointly and severally liable for the injuries they alleged were due to the separate acts of negligence of defendant doctor and the hospital’s nurses. Plaintiffs requested jury charges on multiple proximate causes which jointly contributed to injuries, using the words of Suggested Pattern Jury Instructions (3rd ed. 1991), pp. 231-232, and joint and several liability of joint tortfeasors, citing Phillips v. Tellis, 181 Ga. App. 449 (352 SE2d 630) (1987).
These charges were given, and the hospital objected. It contended that “the evidence has been that there was no concert of action between the action of the nurses and the actions of the doctor . . . the actions of the nurses did not contribute directly or indirectly with anything Doctor Toole did.” Thus, argued the hospital, the charges were not adjusted to the facts of this case. Nevertheless, plaintiffs prevailed on this point.
The verdict form, about which the court recited no special instructions, gave eight choices, i.e., verdicts for each plaintiff against each defendant in blank amounts, and for each defendant against each plaintiff. The jury chose four, i.e., for each plaintiff against Dr. Toole in sums certain, and for defendant hospital against each plaintiff. Since the theory presented allowed the return of all the damages against only one defendant, and plaintiffs have been paid that total amount, they are precluded from appealing from that part of the judgment with which they are dissatisfied and retaining that part under which they were fully paid.
It is true that plaintiffs alleged that Dr. Toole’s negligence was three failed surgeries, as well as failure in subsequent diagnosis and *734treatment, and that Northside’s alleged negligence was the nurses’ failure properly' to recognize, assess and treat the problem which appeared several days post-operatively, that is to say, serial acts of negligence which at separate times proximately caused the injuries which left Mr. Hyde in his ultimate, worsened condition. In this respect, the case differs from Thompson v. Hardy Chevrolet-Pontiac-Buick, 211 Ga. App. 521 (439 SE2d 689) (1993), where it was alleged that the separate acts of negligence combined to proximately cause a motor vehicle wreck and consequent injuries. It is easier to see in that case that, because the infliction of injuries occurred at one moment in time, the liability of those whose negligent acts proximately caused the resulting same injuries was joint and several. Yet plaintiffs Hyde cannot avoid the fact that their case was presented on the theory of joint and several liability, the jury was not instructed to return separate damages, for different injuries, against each defendant it found liable. This is confirmed in the pretrial order, which set out plaintiffs’ contention that the nurses’ negligence “combined with” the doctor’s negligence to cause the injuries, which were set out with particularity.
Decided November 14, 1994
Reconsideration denied December 19, 1994
England, Weaver & Kytle, J. Melvin England, for appellants.
Meadows, Ichter & Trigg, James D. Meadows, Powell, Goldstein, Frazer & Murphy, Randall L. Hughes, for appellee.
*734So the result is the same, and the doctrine of collateral estoppel or issue preclusion applies. As in Thompson, the single amount of damages (combining the amounts for each plaintiff) was the jury’s assessment of what plaintiffs could recover from anyone. Since they have been paid that amount, they could recover no more even if we reversed the judgment in favor of the hospital on the sole enumeration of error raised. That enumeration relates only to the liability of the hospital, it is true, as it complains of the admission of certain testimony on the standard of care for nurses. But if a new trial were held with the hospital as the sole defendant and that evidence excluded, and the hospital were found liable, the damages would be fixed at $150,000. The hospital might then be subject to a claim from the doctor for contribution, OCGA § 51-12-32, but that is of no concern to plaintiffs.
Having asked for a joint and several verdict, plaintiffs would have had to seek a new trial as to both defendants, in order to avoid the amount of total damages fixed by the jury against one of them. For a list of possible scenarios when there are multiple defendants, see Posey v. Med. Center-West, 257 Ga. 55 (354 SE2d 417) (1987).